   Case 2:19-cv-00799-MHT-JTA Document 24 Filed 01/21/21 Page 1 of 2




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


ANTHONY M. MILNER,                )
                                  )
     Plaintiff,                   )
                                  )       CIVIL ACTION NO.
     v.                           )         2:19cv799-MHT
                                  )              (WO)
THE CITY OF MONTGOMERY,           )
ALABAMA, et al.,                  )
                                  )
     Defendants.                  )

                              JUDGMENT

    In accordance with the opinion entered today, it is

the ORDER, JUDGMENT, and DECREE of the court that:

    (1) Defendants’ motion to dismiss (doc. no. 12) is

granted.

    (2) Plaintiff’s complaint (doc. no. 1) is dismissed

with prejudice.

    It is further ORDERED that costs are taxed against

plaintiff, for which execution may issue.

    The clerk of the court is DIRECTED to enter this

document on the civil docket as a final judgment pursuant

to Rule 58 of the Federal Rules of Civil Procedure.
Case 2:19-cv-00799-MHT-JTA Document 24 Filed 01/21/21 Page 2 of 2




This case is closed.

DONE, this the 21st day of January, 2021.

                                /s/ Myron H. Thompson
                             UNITED STATES DISTRICT JUDGE




                               2
